DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of conflicting Patent No. 10,776,887 B2 in view of U.S. Pub. No. 2018/0063256 A1 to Warrick. Also the corresponding dependent claims are identically the same. Look below for example.
Table 1 illustrates the conflicting claim pairs

Conflicting Patent No. 10,776,887 B2
1
2
3
4
5
6
7
8
9
10
Pending Application 17/018152
1
2
3
4
5
6
7
8
9
10
Conflicting Patent No. 10,776,887 B2
11
12
13
14
15
16
17
18
19
20
Pending Application 17/018152
11
12
13
14
15
16
17
18
19
20


Table 2 illustrates a mapping between the limitations claim 1 of the pending application and claim 1 of the conflicting Patent No. 10,776,887 B2. Claim 19 and 20 of pending application and claims 19 and 20 in the conflicting Patent No. 10,776,887 B2, respectively, are analyzed similarly. Additionally, the dependent claims are analyzed similarly.
Conflicting Patent No. 10,776,887 B2
Claim 1 of Conflicting Application
Serial Number (17/018152)
Claim 1 of Pending Application
1. A system for making reservations in a hospitality establishment, the system comprising: 
1. A system for making reservations in a hospitality establishment, the system comprising: 

an interface configured to communicate with a server located remote to a room of the hospitality establishment, the server including: 
a database including a plurality of media source files populated substantially contemporaneously with execution of a technical protocol to make an entertainment center in a room of the hospitality establishment ready for use, the media source files being relative to guest room spaces inside the room; a server located remote to the room, the server including: a housing securing inputs, outputs, a processor, memory, and storage therein, a busing architecture communicatively interconnecting the inputs, the outputs, the processor, the memory, and the storage, and
a housing securing inputs, outputs, a processor, non-transitory memory, and storage therein, a busing architecture communicatively interconnecting the inputs, the outputs, the processor, the memory, and the storage, and the storage providing access to a database including a plurality of media source files populated substantially contemporaneously with execution of a technical protocol to make an entertainment center in the room ready for use, the media source files being relative to guest room spaces inside the room; and
the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to:
the non-transitory memory accessible to the processor, the non-transitory memory including processor-executable instructions that, when executed, by the processor cause the system to:
render a map view of the hospitality establishment based on obtained map data, the map view including a graphical representation of the room and a plurality of other rooms at the hospitality establishment,
render a map view of the hospitality establishment based on obtained map data, the map view including a graphical representation of the room and a plurality of other rooms at the hospitality establishment,
annotate the graphical representation of the room and the plurality of other rooms, with data relative to the technical protocol, to indicate room availability,
annotate the graphical representation of the room and the plurality of other rooms, with data relative to the technical protocol, to indicate room availability,
annotate, in response to receiving the room as a selected room, the graphical representation of the selected room with room reservation data,
annotate, in response to receiving the room as a selected room, the graphical representation of the selected room with room reservation data,
annotate the graphical representation of the selected room with at least one of the plurality of media source files of the selected room, and
annotate the graphical representation of the selected room with at least one of the plurality of media source files of the selected room, and
execute a reservation for the selected room.
execute a reservation for the selected room.


	
As Table 2 clearly illustrates, the only limitation not taught by claim 1 of the conflicting patent No. 10,776,887 B2 is:
an interface configured to communicate with a server located remote to a room of the hospitality establishment.
However, Warrick discloses an interface configured to communicate with a server located remote to a room of the hospitality establishment (Warrick Fig. 1-4, ¶0024, 0032, 0100, network interface to communicate with server remote to room of hotel).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify conflicting Patent No. 10,776,887 B2 by an interface configured to communicate with a server located remote to a room of the hospitality establishment as disclosed by Warrick. The suggestion/motivation would have been in order to provide a network communications between user device and the server that allows media content from the server to be viewed by the user thereby enhancing the user’s experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-U.S. Pub. No. 2018/0101793 A1 to Steinberg (A system and method that allow a customer of a hotel property to search and book a hotel room via the customer's mobile device is disclosed. The system allows the customer to validate credentials to log in to the system, allows the customer to formulate a search query for locating available rooms, and then identifies available rooms that match the customer's search query as well as other customer preferences and hotel property preferences)
-U.S. Pub. No. 2012/0066275 Ai to Gerstner (Techniques are provided herein for creating a database that maintains information about hundreds or thousands of hotel rooms)
-U.S. Pub. No. 2017/0068926 A1 to EOM  (A server that manages a room in a room management system including at least one terminal and a gateway includes: a communication unit including communication circuitry configured to transmit and receive information; and a controller configured to determine a room status and to assign a housekeeper to the room based on the room status and to transmit room information to a housekeeper terminal and to receive and update a housekeeping status from the housekeeper terminal)
-U.S. Pub. No. 2009/0031246 A1 to Cowtan (A unified single-window viewing system that permits the user to navigate through photographic, panoramic and moving video images contained in the tour by means of interactive plans or maps, in addition to other navigational tools. While the present invention gives users the ability to view images and plans simultaneously, it also provides a method for delivering a vast and variable amount of additional information, using different media, about the subject of the tour in an adjacent pane, all from within a unified single-window)

Claims 1-20 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426